JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00351-CR

                        RONNEY EARL WILLIAMS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

         Appeal from the 412th District of Brazoria County. (Tr. Ct. No. 74312).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered October 22, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown.